DETAILED ACTION

Claim status

This action is in response to applicant filed on 08/15/2022. 
Claim 1-23 have been cancelled.
Claims 24-26, 30, 35-40 have been amended.
Claims 24-43 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24-28 and 35-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aumer et al. (US 2016/0094899) in view of Xia (CN106096220)(machine translation will be provided herein and rely on).


	

Regarding claim 24: Aumer disclose a wearing prompt method for a wearable device, comprising: 
obtaining, by the wearable device, a target photo plethysmo graph (PPG) signal (¶0075); and
 prompting, by the wearable device when the target PPG signal is inconsistent with a stored reference wearing parameter, a user to adjust a wearing position of the wearable device, and to adjust tightness of wearing the wearable device (¶0076)(also see ¶0082).
Aumer does not explicitly disclose identifying a reference wearing position corresponding to a position where a reference wearing parameter is greater than a predetermined reference value and storing the reference wearing parameter.
In analogous art regarding wearable devices, 


Regarding claim 25: Aumer disclose the method according to claim 24, wherein the stored reference wearing parameter is a PPG reference signal formed when the user wears the wearable device in a reference wearing position (¶0082); and 
the prompting, by the wearable device when the target PPG signal is inconsistent with the stored reference wearing parameter, the user to adjust the wearing position of the wearable device comprises: 
prompting, by the wearable device when the target PPG signal is inconsistent with the PPG reference signal (¶0076)(also see ¶0082).
Aumer does not explicitly disclose identifying a reference wearing position corresponding to a position where a reference wearing parameter is greater than a predetermined reference value and storing the reference wearing parameter.
In analogous art regarding wearable devices, Xia disclose identifying a reference wearing position corresponding to a position where a reference wearing parameter is greater than a predetermined reference value and storing the reference wearing parameter (Page 2/11: It can be seen that, in this embodiment of the present invention, the wearable device can adjust the position of the wearable position device according to the set position reference point when the wearable device is worn by the wearable device, so that the position of device of position the acupoint identification module on the wearable device matches the pre-stored position of the human body acupoint, thereby the thereby position facilitating improving the accuracy of the acupuncture point information display..)
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of identifying a reference wearing position corresponding to a position where a reference wearing parameter is greater than a predetermined reference value and storing the reference wearing parameter, as disclose by Xia, to the wearable device of Aumer. The motivation is to improve accuracy.

Regarding claim 26: The combination Aumer and Xia disclose the method according to claim 24, wherein the stored reference wearing parameter is an alternating current (AC) component in the PPG reference signal formed when the user wears the wearable device in a reference wearing position (¶0087);
and the prompting, by the wearable device when the target PPG signal is inconsistent with the stored reference wearing parameter, the user to adjust the wearing position of the wearable device comprises: 
prompting, by the wearable device when the AC component in the target PPG signal is inconsistent with the AC component in the PPG reference signal (¶0076)(also see ¶0082).

Regarding claim 27: The combination Aumer and Xia disclose the method according to claim 25, wherein the prompting, by the wearable device, the user to adjust the wearing position of the wearable device comprises: prompting, by the wearable device, the user to adjust a current wearing position on a wristband to the reference wearing position (¶0077, and ¶0082).

Regarding claim 28: The combination Aumer and Xia disclose the method according to claim 26, wherein the prompting, by the wearable device, the user to adjust the wearing position of the wearable device comprises: prompting, by the wearable device, the user to adjust a current wearing position on a wristband to the reference wearing position (¶0077, and ¶0082).

Regarding claim 35: Aumer disclose a wearable device, comprising: 
an obtaining unit, comprising a sensor, configured to obtain a target PPG signal (Fig. 1, item 12, ¶0086); and 
a prompt unit (Fig. 1, item 40), in a form of at least one of text, animation, sound and vibration, configured to prompt, when the target PPG signal is inconsistent with a stored reference wearing parameter, a user to adjust a wearing position of the wearable device, and to adjust tightness of wearing the wearable device (¶0076, ¶0077)(also see ¶0082).
Aumer does not explicitly disclose identifying a reference wearing position corresponding to a position where a reference wearing parameter is greater than a predetermined reference value and storing the reference wearing parameter.
In analogous art regarding wearable devices, Xia disclose identifying a reference wearing position corresponding to a position where a reference wearing parameter is greater than a predetermined reference value and storing the reference wearing parameter (Page 2/11: It can be seen that, in this embodiment of the present invention, the wearable device can adjust the position of the wearable position device according to the set position reference point when the wearable device is worn by the wearable device, so that the position of device of position the acupoint identification module on the wearable device matches the pre-stored position of the human body acupoint, thereby the thereby position facilitating improving the accuracy of the acupuncture point information display..)
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of identifying a reference wearing position corresponding to a position where a reference wearing parameter is greater than a predetermined reference value and storing the reference wearing parameter, as disclose by Xia, to the wearable device of Aumer. The motivation is to improve accuracy.

Regarding claim 36: Claim 36 is rejected for the same reasons of claim 25.

Regarding claim 37: Claim 37 is rejected for the same reasons of claim 26.

Regarding claim 38: Claim 38 is rejected for the same reasons of claim 27.


Allowable Subject Matter
Claims 29-34 and 39-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689